
	
		I
		112th CONGRESS
		1st Session
		H. R. 2293
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for full benefits for disabled widows and widowers without regard to
		  age.
	
	
		1.Full benefits for disabled
			 widows and widowers without regard to age
			(a)Eligibility for
			 widow’s insurance benefitsSection 202(e) of the
			 Social Security Act (42 U.S.C. 402(e))
			 is amended—
				(1)in paragraph
			 (1)(B)(ii), by striking has attained age 50 but has not attained age 60
			 and;
				(2)in paragraph
			 (3)(A), by striking after attaining age 50 if she was entitled before
			 such marriage occurred and inserting after having been
			 entitled; and
				(3)in paragraph
			 (3)(B), by striking after attaining age 50.
				(b)Eligibility for
			 widower’s insurance benefitsSection 202(f) of such Act (42
			 U.S.C. 402(f)) is amended—
				(1)in paragraph
			 (1)(B)(ii), by striking has attained age 50 but has not attained age 60
			 and;
				(2)in paragraph
			 (3)(A), by striking after attaining age 50 if he was entitled before
			 such marriage occurred and inserting after having been
			 entitled; and
				(3)in paragraph
			 (3)(B), by striking after attaining age 50.
				2.Exemption from
			 reductions in benefitsSection
			 202(q) of the Social Security Act (42
			 U.S.C. 402(q)) is amended—
			(1)in paragraph
			 (3)(A), by striking age 50 and inserting age 60;
			 and
			(2)by adding at the
			 end the following new paragraph:
				
					(12)Notwithstanding any other provision
				of this section, there shall be no reduction under this subsection in the
				widow’s or widower’s insurance benefit of an individual for any month in which
				such individual is under a disability (as defined in section 223(d)); and none
				of the provisions of this subsection shall apply with respect to such benefit
				even though such benefit may have been so reduced prior to the onset of such
				disability.
					.
			3.Effective date
			 and redetermination of benefitsThe amendments made by this Act shall apply
			 with respect to monthly insurance benefits payable under title II of the
			 Social Security Act for months after
			 the month in which this Act is enacted. The Commissioner of Social Security
			 (without the necessity of any application therefor) shall redetermine the
			 amount of any widow’s or widower’s insurance benefit which is payable for the
			 month in which this Act is enacted in order to reflect such amendments as
			 provided in the preceding sentence.
		
